COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


IN RE:                                          §
                                                               No. 08-16-00238-CV
FAMOUS CHICKEN OF EL PASO,                      §
L.L.C.,                                                  AN ORIGINAL PROCEEDING
                                                §
RELATOR                                                         IN MANDAMUS
                                                §

                                       JUDGMENT

         The Court has considered this cause on Relator’s motion to dismiss the original

proceeding and concludes that the original proceeding should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the original proceeding. Costs of the original

proceeding are taxed against the party incurring the same. See TEX.R.APP.P. 42.1(d). This

decision shall be certified below for observance.

         IT IS SO ORDERED THIS 17TH DAY OF FEBRUARY, 2017.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.